   Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 1 of 19



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ARI HOFFMAN, Individually and On            Case No.: 4:19-cv-1841
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

RCI HOSPITALITY HOLDINGS, INC.,
and ERIC S. LANGAN,                         JURY TRIAL DEMANDED

                              Defendants.
      Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 2 of 19



       Plaintiff Ari Hoffman (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by RCI Hospitality

Holdings, Inc. (“RCI” or the “Company”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by RCI; and (c) review of other publicly available information concerning RCI.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that acquired RCI securities

between February 14, 2018 and May 10, 2019, inclusive (the “Class Period”), seeking to pursue

remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.      RCI is a holding company that operates live adult entertainment and/or restaurant

and bar operations through its subsidiaries. It has two principal reportable segments: Nightclubs

and Bombshells.

       3.      On December 11, 2018, the Company filed a Form 12b-25 with the SEC stating it

could not timely file its annual report due to “delays in completing the audit of its financial

statements for the year ended September 30, 2018.”

       4.      On this news, the Company’s share price fell $1.37, or approximately 6%, to close

at $22.33 per share on December 12, 2018, on unusually heavy trading volume.

       5.      On May 10, 2019, RCI stated that it could not timely file its quarterly report with

the SEC for the period ended March 31, 2019 due to pending investigations concerning negative

articles published about the company in mid- and late 2018.

       6.      On this news, the Company’s share price fell $1.67, or over 7%, to close at $20.48

per share on May 13, 2019, on unusually heavy trading volume.

       7.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

                                   CLASS ACTION COMPLAINT
                                              1
      Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 3 of 19



Company engaged in numerous transactions with the CEO, including lending him significant sums

of money; (2) that these practices were reasonably likely to lead to regulatory scrutiny of the

Company; (3) that, as a result of investigations into the Company’s governance, the Company

would be unable to timely file its financial statements; and (4) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially false and/or misleading and/or lacked a reasonable basis.

        8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                   JURISDICTION AND VENUE

        9.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        12.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        13.     Plaintiff Ari Hoffman, as set forth in the accompanying certification, incorporated

by reference herein, purchased RCI securities during the Class Period, and suffered damages as a

result of the federal securities law violations and false and/or misleading statements and/or material

                                      CLASS ACTION COMPLAINT
                                                 2
      Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 4 of 19



omissions alleged herein.

       14.       Defendant RCI is incorporated under the laws of Texas and its principal executive

offices are located in Houston, Texas. RCI’s common stock trades on the NASDAQ exchange

under the symbol “RICK.”

       15.       Defendant Eric S. Langan (“Langan”) was the Chief Executive Officer (“CEO”) of

the Company at all relevant times. Defendant Langan is also referred to hereinafter as the

“Individual Defendant.” Defendant Langan because of his position with the Company, possessed

the power and authority to control the contents of the Company’s reports to the SEC, press releases

and presentations to securities analysts, money and portfolio managers and institutional investors,

i.e., the market. The Individual Defendant was provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to, or shortly after, their issuance and had

the ability and opportunity to prevent their issuance or cause them to be corrected. Because of his

position and access to material non-public information available to her, the Individual Defendant

knew that the adverse facts specified herein had not been disclosed to, and were being concealed

from, the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendant is liable for the false statements pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

                                           Background

       16.       RCI is a holding company that operates live adult entertainment and/or restaurant

and bar operations through its subsidiaries. It has two principal reportable segments: Nightclubs

and Bombshells.

                                 Materially False and Misleading
                            Statements Issued During the Class Period

       17.       The Class Period begins on February 14, 2018. On that day, the Company

announced its fourth quarter and full year 2017 financial results, stating in a press release, in

relevant part:

       FY17 vs. FY16



                                    CLASS ACTION COMPLAINT
                                               3
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 5 of 19



        Diluted EPS of $0.85 compared to $1.11, with non-GAAP* Diluted EPS at $1.43
         compared to $1.32

        Basic and diluted share count declined 2.1% and 4.8%, respectively, due to
         previously announced share repurchases and retirement of convertible debt

        Total revenues of $144.9 million compared to $134.9 million

        Based on net cash provided by operating activities of $21.1 million, less
         maintenance capital expenditures of $1.8 million, FY17 free cash flow (FCF)*
         totaled $19.3 million, exceeding RCI's original target of $18 million

         FY18 Outlook

        RCI increased its FY18 FCF target by 9.5%, to $23 million from $21 million, based
         on estimated net cash provided by operating activities of approximately $25.5
         million, less maintenance capex of approximately $2.5 million

        The target incorporates RCI's preliminary estimate of the impact of the new Tax
         Cuts and Jobs Act, which is expected to significantly reduce the company's
         estimated tax rate to approximately 23% starting in 2Q18 and result in a non-cash
         gain of approximately $10 million in 1Q18 due to lowering the rate on deferred
         taxes

         18.    The same day, the Company filed its annual report on Form 10-K with the SEC for

the period ended September 30, 2017, affirming the previously reported financial results.

Regarding related party transactions, the Company stated, in relevant part:

         Presently, our Chairman and President, Eric Langan, personally guarantees all of
         the commercial bank indebtedness of the company. Mr. Langan receives no
         compensation or other direct financial benefit for any of the guarantees. Except for
         these guarantees, we know of no related transactions that have occurred since the
         beginning of the fiscal year ended September 30, 2017 or any currently proposed
         transactions in which we were or are to be a participant and the amount involved
         exceeds $120,000.

         19.    On March 7, 2018, the Company announced its first quarter 2018 financial results,

stating in a press release, in relevant part:

         1Q18 vs. 1Q17

        GAAP EPS of $1.47 per diluted share compared to $0.30, with non-GAAP* EPS
         of $0.53 compared to $0.31

        1Q18 GAAP results included $9.7 million non-cash reduction of deferred tax
         liability as a consequence of the new Tax Cuts and Jobs Act and $827 thousand in
         interest expense covering debt issuance costs and prepayment penalties related to
         the previously announced debt refinancing

                                      CLASS ACTION COMPLAINT
                                                 4
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 6 of 19



        Total revenues of $41.2 million compared to $33.7 million on 45 and 41 units,
         respectively

        Basic and diluted share count declined 0.5% and 1.0%, respectively, due to
         previously announced share repurchases and retirement of convertible debt in prior
         periods

        Based on net cash provided by operating activities of $8.1 million, less maintenance
         capital expenditures of $0.6 million, free cash flow (FCF)* totaled $7.5 million
         compared to $5.1 million

         FY18 Outlook

        RCI is maintaining its FY18 FCF target of $23 million, recently announced
         February 14, 2018

        The target incorporates RCI's preliminary estimate of the impact of the new Tax
         Cuts and Jobs Act, which is expected to significantly reduce the company's
         estimated tax rate

         20.    The same day, the Company filed its quarterly report on Form 10-Q with the

SECfor the period ended December 31, 2017, affirming the previously reported financial results.
         21.    On May 10, 2018, the Company announced its second quarter 2018 financial

results, stating in relevant part, in a press release:

         2Q18 vs. 2Q17

        GAAP EPS of $0.48 per diluted share compared to $0.39, with non-GAAP* EPS
         of $0.65 compared to $0.41

        2Q18 GAAP results included $1.6 million non-cash impairment of a note
         receivable and $0.8 million in cash settlements covering two lawsuits

        Total revenues of $41.2 million compared to $34.5 million on 43 and 41 units,
         respectively

        Based on net cash provided by operating activities of $5.9 million, less maintenance
         capital expenditures of $0.6 million, free cash flow (FCF)* totaled $5.3 million
         compared to $4.9 million

         FY18 Outlook

        Year to date FCF totaled $12.8 million compared to $10.0 million in the comparable
         year-ago period

        As a result, RCI is reiterating its FY18 FCF target of $23 million, announced on
         February 14, 2018


                                      CLASS ACTION COMPLAINT
                                                 5
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 7 of 19



         22.    The same day, the Company filed its quarterly report on Form 10-Q with the SEC

for the period ended March 31, 2018, affirming the previously reported financial results.

         23.    On August 9, 2018, the Company announced its third quarter 2018 financial results,

stating in relevant part, in a press release:

         3Q18 vs. 3Q17

        GAAP EPS of $0.55 per diluted share compared to $0.40, with non-GAAP* EPS
         of $0.58 compared to $0.47

        3Q18 GAAP results included a $0.5 million pre-tax settlement of a lawsuit

        Record total revenues of $42.6 million compared to $37.4 million on 44 units in
         both periods

        Based on net cash provided by operating activities of $8.3 million, less maintenance
         capital expenditures of $0.6 million, free cash flow (FCF)* totaled $7.7 million
         compared to $6.6 million

         FY18 Outlook

        Year to date FCF totaled $20.6 million compared to $16.6 million in the comparable
         year-ago period

        As a result, RCI expects to exceed its FY18 FCF target of $23 million

         24.    The same day, the Company filed its quarterly report on Form 10-Q with the SEC

for the period ended June 30, 2018, affirming the previously reported financial results.

         25.    On December 11, 2018, the Company filed a Form 12b-25 with the SEC stating it

could not timely file its annual report due to “delays in completing the audit of its financial

statements for the year ended September 30, 2018.”

         26.    On this news, the Company’s share price fell $1.37, or approximately 6%, to close

at $22.33 per share on December 12, 2018, on unusually heavy trading volume.

         27.    On December 31, 2018, the Company announced its fourth quarter and full year

2018 financial results, stating in a press release, in relevant part:

         4Q18 vs. 4Q17

        Loss of $0.27 per share compared to a loss of $0.23

        Non-GAAP* profit of $0.41 per diluted share compared to $0.36


                                      CLASS ACTION COMPLAINT
                                                 6
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 8 of 19



        GAAP results included $5.5 million in other charges compared to $6.2 million in
         4Q17, mostly non-cash in both periods

        Free cash flow (FCF) totaled $2.7 million based on net cash provided by operating
         activities of $3.4 million, less maintenance capital expenditures of $0.7 million

        Total revenues of $40.7 million compared to $39.2 million on 43 and 45 units,
         respectively

         FY18 vs. FY17

        Diluted EPS of $2.23 compared to $0.85

        Non-GAAP Diluted EPS of $2.18 compared to $1.43

        FCF totaled $23.2 million based on net cash provided by operating activities of
         $25.8 million, less maintenance capital expenditures of $2.5 million

        Total revenues of $165.7 million compared to $144.9 million

         FY19 Initial Outlook

        FY19 is expected to benefit from, in addition to other factors, recent nightclub
         acquisitions in Chicago and Pittsburgh, the opening of additional Bombshells
         Restaurant & Bar locations in the Houston area, and the sale or lease of non-income
         producing properties.

         28.    The same day, the Company filed its annual report on Form 10-K with the SEC for

the period ended September 30, 2018, affirming the previously reported financial results.

Regarding related party transactions, the Company stated, in relevant part:

         Presently, our Chairman and President, Eric Langan, personally guarantees all of
         the commercial bank indebtedness of the company. Mr. Langan receives no
         compensation or other direct financial benefit for any of the guarantees.

         In November 2018, we borrowed $500,000 from Ed Anakar, an employee of the
         Company and the brother of our director Nourdean Anakar. The note bears interest
         at the rate of 12% per annum and matures in November 2021. The note is payable
         in monthly installments of interest only with a balloon payment of all unpaid
         principal and interest due at maturity.

         Except for these above transactions, we know of no related transactions that have
         occurred since the beginning of the fiscal year ended September 30, 2018 or any
         currently proposed transactions in which we were or are to be a participant and the
         amount involved exceeds $120,000.

         29.    On February 11, 2019, the Company announced its first quarter 2019 financial

results, stating in a press release, in relevant part:

                                      CLASS ACTION COMPLAINT
                                                 7
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 9 of 19



         1Q19 vs. 1Q18

        Diluted EPS of $0.65 compared to $1.47

        Diluted Non-GAAP* EPS of $0.61 compared to $0.53

        1Q19 GAAP results included $1.2 million pre-tax gain on the sale of three non-
         income producing assets and $447K pre-tax non-operating loss reflecting the
         implementation of a new accounting standard

        1Q18 GAAP results included $9.7 million deferred tax credit due to the new tax
         law and $827K in interest expense for debt issuance costs write-off and prepayment
         penalties related to a bank refinancing

        Free cash flow (FCF) totaled $11.1 million based on net cash provided by operating
         activities of $11.5 million, less maintenance capital expenditures of $0.4 million

        Total revenues of $44.0 million compared to $41.2 million on 46 and 45 units,
         respectively

         Other News

        RCI reactivated its share buyback program in line with its capital allocation
         strategy, acquiring 28,211 shares from October 2018 to January 2019 for $660,000,
         or an average price of $23.39

        A subsidiary sold another non-income producing asset for an estimated $383K pre-
         tax gain in late January

         30.    The above statements identified in ¶¶17-25, 27-29 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company

engaged in numerous transactions with the CEO, including lending him significant sums of money;

(2) that these practices were reasonably likely to lead to regulatory scrutiny of the Company; (3)

that, as a result of investigations into the Company’s governance, the Company would be unable

to timely file its financial statements; and (4) that, as a result of the foregoing, Defendants’ positive

statements about the Company’s business, operations, and prospects were materially false and/or

misleading and/or lacked a reasonable basis.

                            Disclosures at the End of the Class Period
         31.    On May 10, 2019, the Company filed a Form 12b-25 with the SEC stating it could

not timely file its quarterly report due to pending investigations. The Company stated, in relevant

                                     CLASS ACTION COMPLAINT
                                                8
        Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 10 of 19



part:

         In mid- and late 2018, a series of negative articles about the registrant was
         anonymously published in forums associated with the short-selling community.
         Subsequently in 2019, the SEC initiated an informal inquiry. In connection with
         these events, a special committee of the registrant’s Audit Committee engaged
         independent outside counsel to conduct an internal review. The registrant and its
         management are cooperating with both the internal review and the SEC inquiry.
         Because the internal review is still ongoing, the registrant will be delayed in filing
         its Form 10-Q.

         32.     On this news, the Company’s share price fell $1.67, or over 7%, to close at $20.48

per share on May 13, 2019, on unusually heavy trading volume.

                                CLASS ACTION ALLEGATIONS

         33.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that acquired

RCI securities between February 14, 2018 and May 10, 2019, inclusive, and who were damaged

thereby (the “Class”). Excluded from the Class are Defendants, the officers and directors of the

Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

controlling interest.

         34.     The members of the Class are so numerous that joinder of all members is

impracticable.    Throughout the Class Period, RCI’s common stock actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds

or thousands of members in the proposed Class. Millions of RCI common stock were traded

publicly during the Class Period on the NASDAQ. Record owners and other members of the Class

may be identified from records maintained by RCI or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

         35.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

                                     CLASS ACTION COMPLAINT
                                                9
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 11 of 19



          36.   Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

          37.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)   whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of RCI; and

          (c)   to what extent the members of the Class have sustained damages and the proper

measure of damages.

          38.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                              UNDISCLOSED ADVERSE FACTS
          39.   The market for RCI’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, RCI’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired RCI’s securities relying upon the

integrity of the market price of the Company’s securities and market information relating to RCI,

and have been damaged thereby.

          40.   During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of RCI’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

                                    CLASS ACTION COMPLAINT
                                               10
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 12 of 19



herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about RCI’s business, operations, and prospects as alleged herein.

       41.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about RCI’s financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment

of the Company and its financial well-being and prospects, thus causing the Company’s securities

to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company’s securities at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       42.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       43.     During the Class Period, Plaintiff and the Class purchased RCI’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       44.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

                                    CLASS ACTION COMPLAINT
                                               11
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 13 of 19



federal securities laws. As set forth elsewhere herein in detail, the Individual Defendant, by virtue

of his receipt of information reflecting the true facts regarding RCI, his control over, and/or receipt

and/or modification of RCI’s allegedly materially misleading misstatements and/or his

associations with the Company which made them privy to confidential proprietary information

concerning RCI, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       45.     The market for RCI’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, RCI’s securities traded at artificially inflated prices during the Class Period. On July 26,

2018, the Company’s share price closed at a Class Period high of $34.37 per share. Plaintiff and

other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of RCI’s securities and market information relating to RCI,

and have been damaged thereby.

       46.     During the Class Period, the artificial inflation of RCI’s shares was caused by the
material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about RCI’s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of RCI and its business, operations, and

prospects, thus causing the price of the Company’s securities to be artificially inflated at all

relevant times, and when disclosed, negatively affected the value of the Company shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in

Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       47.     At all relevant times, the market for RCI’s securities was an efficient market for the

following reasons, among others:

       (a)     RCI shares met the requirements for listing, and was listed and actively traded on


                                    CLASS ACTION COMPLAINT
                                               12
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 14 of 19



the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, RCI filed periodic public reports with the SEC and/or the

NASDAQ;

       (c)     RCI regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     RCI was followed by securities analysts employed by brokerage firms who wrote

reports about the Company, and these reports were distributed to the sales force and certain

customers of their respective brokerage firms. Each of these reports was publicly available and

entered the public marketplace.

       48.     As a result of the foregoing, the market for RCI’s securities promptly digested

current information regarding RCI from all publicly available sources and reflected such

information in RCI’s share price. Under these circumstances, all purchasers of RCI’s securities

during the Class Period suffered similar injury through their purchase of RCI’s securities at

artificially inflated prices and a presumption of reliance applies.

       49.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       50.     The statutory safe harbor provided for forward-looking statements under certain

                                    CLASS ACTION COMPLAINT
                                               13
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 15 of 19



circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of RCI

who knew that the statement was false when made.

                                         FIRST CLAIM
                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        51.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        52.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase RCI’s securities at artificially inflated prices.            In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        53.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for RCI’s securities in violation of Section 10(b) of the

                                     CLASS ACTION COMPLAINT
                                                14
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 16 of 19



Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       54.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about RCI’s financial well-

being and prospects, as specified herein.

       55.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of RCI’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about RCI and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.

       56.     The Individual Defendant’s primary liability and controlling person liability arises

from the following facts: (i) the Individual Defendant was a high-level executive and/or director

at the Company during the Class Period and member of the Company’s management team or had

control thereof; (ii) the Individual Defendant by virtue of his responsibilities and activities as a

senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company’s internal budgets, plans, projections and/or reports;

(iii) the Individual Defendant enjoyed significant personal contact and familiarity with the other

defendants and was advised of, and had access to, other members of the Company’s management

team, internal reports and other data and information about the Company’s finances, operations,

and sales at all relevant times; and (iv) the Individual Defendant was aware of the Company’s

dissemination of information to the investing public which they knew and/or recklessly

disregarded was materially false and misleading.

       57.     Defendants had actual knowledge of the misrepresentations and/or omissions of

                                   CLASS ACTION COMPLAINT
                                              15
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 17 of 19



material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing RCI’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       58.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of RCI’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the securities trades, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiff and the other members of the Class acquired RCI’s securities

during the Class Period at artificially high prices and were damaged thereby.

       59.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that RCI was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their RCI securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

       60.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

                                    CLASS ACTION COMPLAINT
                                               16
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 18 of 19



        61.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM
                         Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendant

        62.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        63.     The Individual Defendant acted as a controlling person of RCI within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendant had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the
Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendant was provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        64.     In particular, Individual Defendant had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        65.     As set forth above, RCI and Individual Defendant each violated Section 10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of his position as

controlling person, Individual Defendant is liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other members of

the Class suffered damages in connection with their purchases of the Company’s securities during

the Class Period.

                                    CLASS ACTION COMPLAINT
                                               17
     Case 4:19-cv-01841 Document 1 Filed on 05/21/19 in TXSD Page 19 of 19



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.


                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: May 21, 2019                                Respectfully submitted,


                                                   /s/ Joe Kendall
                                                   JOE KENDALL
                                                   Texas Bar No. 11260700
                                                   KENDALL LAW GROUP, PLLC
                                                   3811 Turtle Creek Blvd., Suite 1450
                                                   Dallas, Texas 75219
                                                   214-744-3000 / 214-744-3015 (Facsimile)
                                                   jkendall@kendalllawgroup.com


                                                GLANCY PRONGAY & MURRAY LLP
                                                 Lionel Z. Glancy
                                                 Robert V. Prongay
                                                Lesley F. Portnoy
                                                Charles H. Linehan
                                                Pavithra Rajesh
                                                1925 Century Park East, Suite 2100
                                                Los Angeles, CA 90067
                                                Telephone: (310) 201-9150
                                                Facsimile: (310) 201-9160

                                                Attorneys for Plaintiff
                                   CLASS ACTION COMPLAINT
                                              18
